Exhibit 10.1

 



SUPPORT AND NON-COMPETITION AGREEMENT

 

This SUPPORT AND NON-COMPETITION AGREEMENT, dated as of November 13, 2018 (this
“Agreement”), by and among Simmons First National Corporation (“Simmons”), an
Arkansas corporation, Reliance Bancshares, Inc. (“Reliance”), a Missouri
corporation, and the undersigned shareholder [and director and/or executive
officer] (the “Individual”) of Reliance.

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, Simmons and Reliance
are entering into an Agreement and Plan of Merger, dated as of the date hereof
(as amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”), pursuant to which, among other things, Reliance will merge
with and into Simmons, with Simmons as the surviving corporation (the “Merger”);

 

WHEREAS, as of the date hereof, the Individual is [a[n] [director] [and]
[executive officer] of Reliance and] has Beneficial Ownership of (as defined in
Rule 13d-3 under the Exchange Act), in the aggregate, those shares of Class A
common stock, with $0.25 par value per share, of Reliance (“Reliance Common
Stock”) specified on Schedule 1 attached hereto, which, by virtue of the Merger,
will be converted into the right to receive shares of Simmons common stock and
cash, and therefore the Merger is expected to be of substantial benefit to the
Individual;

 

WHEREAS, as a material inducement to Simmons entering into the Merger Agreement,
Simmons has required that the Individual agree, and the Individual has agreed,
to enter into this Agreement and abide by the covenants and obligations set
forth herein; and

 

WHEREAS, other individuals, as a material inducement to Simmons entering into
the Merger Agreement, will enter into and abide by the covenants and obligations
set forth in substantially similar support and non-competition agreements.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
General

 

1.1.           Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

 

“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with such Person.

 

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended; provided that for purposes of determining Beneficial Ownership, a
Person shall be deemed to be the Beneficial Owner of any securities which such
Person has, at any time during the term of this Agreement, the right to acquire
pursuant to any agreement, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of 60 days, the satisfaction of any conditions, the occurrence of any
event or any combination of the foregoing). The terms “Beneficially Own” and
“Beneficially Owned” shall have a correlative meaning.

 

1 

 



“Business” means the business of acting as a commercial, community or retail
banking business, including but not limited to entities which lend money and
take deposits.

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by Contract or any
other means.

 

“Constructive Sale” means, with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
Contract with respect to such security, entering into or acquiring a futures or
forward Contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits and risks of ownership of
any security.

 

“Covered Shares” means, with respect to the Individual, the Individual’s
Existing Shares, together with any shares of Reliance Common Stock or other
capital stock of Reliance and any securities convertible into or exercisable or
exchangeable for shares of Reliance Common Stock or other capital stock of
Reliance, in each case that the Individual acquires Beneficial Ownership of on
or after the date hereof.

 

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement),
excluding restrictions under Securities Laws.

 

“Existing Shares” means, with respect to the Individual, all shares of Reliance
Common Stock Beneficially Owned by the Individual.

 

“Permitted Transfer” means a Transfer (i) as the result of the death of the
Individual by the Individual to a descendant, heir, executor, administrator,
testamentary trustee, lifetime trustee or legatee of the Individual, (ii)
Transfers to Affiliates (including trusts) and family members in connection with
estate and tax planning purposes, and (iii) Transfers to any other shareholder
and director and/or executive officer of Reliance who has executed a copy of
this Agreement on the date hereof; provided, that in each case prior to the
effectiveness of such Transfer, such transferee executes and delivers to Simmons
and Reliance a written agreement, in form and substance acceptable to Simmons
and Reliance, to assume all of Individual’s obligations hereunder in respect of
the Covered Shares subject to such Transfer and to be bound by the terms of this
Agreement, with respect to the Covered Shares subject to such Transfer, to the
same extent as the Individual is bound hereunder and to make each of the
representations and warranties hereunder in respect of the Covered Shares
transferred as the Individual shall have made hereunder.

 



2 

 



 

“Person” means a natural person or any legal, commercial or governmental entity,
such as, but not limited to, a corporation, general partnership, joint venture,
limited partnership, limited liability company, limited liability partnership,
trust, business association, group acting in concert, or any person acting in a
Representative capacity.

 

“Representatives” means, with respect to any Person, any officer, director,
employee, investment banker, financial or other advisor, attorney, accountant,
consultant, or other representative or agent of or engaged or retained by such
Person.

 

“Restricted Period” has the meaning set forth in Section 2.3(a) hereof.

 

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of an Encumbrance in or upon, or the gift, placement
in trust, or the Constructive Sale or other disposition of such security
(including transfers by testamentary or intestate succession or otherwise by
operation of Law) or any right, title or interest therein (including, but not
limited to, any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.

 

ARTICLE II
COVENANTS OF INDIVIDUAL

 

2.1.             Agreement to Vote. The Individual hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at a special
meeting of the shareholders of Reliance or at any other meeting of the
shareholders of Reliance, however called, including any adjournment or
postponement thereof, and in connection with any written consent of the
shareholders of Reliance, the Individual shall, in each case to the fullest
extent that such matters are submitted for the vote or written consent of the
Individual and that the Covered Shares are entitled to vote thereon or consent
thereto:

 

(a)                appear at each such meeting or otherwise cause the Covered
Shares as to which the Individual controls the right to vote to be counted as
present thereat for purposes of calculating a quorum; and

 

(b)                vote (or cause to be voted), in person or by proxy, or
deliver (or cause to be delivered) a written consent covering, all of the
Covered Shares as to which the Individual controls the right to vote:

 

(i)                 in favor of the adoption and approval of the Merger
Agreement and the consummation of the transactions contemplated thereby,
including the Merger, and any actions required in furtherance thereof;

 

(ii)               against any action or agreement that could result in a breach
of any covenant, representation or warranty or any other obligation of Reliance
under the Merger Agreement;

 

(iii)             against any Acquisition Proposal; and

 

(iv)              against any action, agreement or transaction submitted for the
vote or written consent of the shareholders of Reliance that would reasonably be
expected to impede, interfere with, delay, postpone, discourage, frustrate the
purposes of or adversely affect the Merger or the other transactions
contemplated by the Merger Agreement or this Agreement or the performance by
Reliance of its obligations under the Merger Agreement or by the Individual of
his obligations under this Agreement.

 

3 

 



2.2.             No Inconsistent Agreements. The Individual hereby covenants and
agrees that, except for this Agreement, the Individual (a) has not entered into,
and shall not enter into at any time while this Agreement remains in effect, any
voting agreement or voting trust with respect to the Covered Shares, (b) has not
granted, and shall not grant at any time while this Agreement remains in effect,
a proxy, consent or power of attorney with respect to the Covered Shares, (c)
will not commit any act, except for Permitted Transfers, that could restrict or
affect his or her legal power, authority and right to vote any of the Covered
Shares then held of record or Beneficially Owned by the Individual or otherwise
prevent or disable the Individual from performing any of his or her obligations
under this Agreement, and (d) has not taken and shall not knowingly take any
action that would make any representation or warranty of the Individual
contained herein untrue or incorrect or have the effect of preventing or
disabling the Individual from performing any of his obligations under this
Agreement.

 

2.3.             Non-Competition.

 

(a)                The Individual hereby covenants and agrees that, for a period
commencing on the Closing Date and terminating on the second anniversary of the
Closing Date (the “Restricted Period”), such Individual shall not within the
States of Missouri and Illinois, directly or indirectly, either for him or
herself or for any other Person other than for Simmons or its Affiliates,
participate in any business (including, without limitation, any division, group
or franchise of a larger organization) that engages (or proposes to engage) in
the Business; provided, that if as of the date hereof the Individual holds not
more than a 5% direct or indirect equity interest in such Person, then the
Individual may retain such ownership interest without being deemed to
“participate” in the Business conducted by such Person. For purposes of this
Agreement, the term “participate” shall mean having more than 5% direct or
indirect ownership interest in any Person, whether as a sole proprietor,
investor, owner, shareholder, partner, member, manager, joint venturer, creditor
or otherwise, or rendering any direct or indirect service or assistance to any
Person (whether as a director, officer, manager, member, supervisor, employee,
agent, consultant or otherwise), with respect to the Business.

 

(b)                The Individual covenants and agrees that during the
Restricted Period, the Individual shall not directly or indirectly, as employee,
agent, consultant, director, equity holder, member, manager, partner or in any
other capacity, without Simmons’s prior written consent (other than for the
benefit of Simmons or its Affiliates), solicit, call upon, communicate with or
attempt to communicate (whether by mail, telephone, electronic mail, personal
meeting or any other means, excluding general solicitations of the public that
are not based in whole or in part on any list of customers of Reliance or any of
its Affiliates) with any Person that is or was a customer of Reliance or any of
its Affiliates during the one-year period preceding the Closing Date for the
purpose of engaging in opportunities related to the Business or contracts
related to the Business or, except in the ordinary course of conducting the
business described in Schedule 2, interfere with or damage (or attempt to
interfere with or damage) any relationship between Reliance or its Affiliates
and any such customers.

 

(c)                The Individual covenants and agrees that during the
Restricted Period, such Individual shall not directly or indirectly, as
employee, agent, consultant, director, equity holder, member, manager, partner
or in any other capacity, without the prior written consent of Simmons, employ,
engage, recruit, hire, solicit or induce, or cause others to solicit or induce,
for employment or engagement, any employee of Reliance or its Affiliates
(excluding general solicitations of the public that are not based on any list
of, or directed at, employees of Reliance or its Affiliates).

 

4 

 



ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1.             Representations and Warranties of the Individual. The
Individual hereby represents and warrants to Reliance and Simmons as follows:

 

(a)                Organization; Authorization; Validity of Agreement; Necessary
Action. The Individual has the requisite capacity and authority to execute and
deliver this Agreement, to perform his or her obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Individual and, assuming this Agreement
constitutes a valid and binding obligation of the other parties hereto,
constitutes a legal, valid and binding obligation of the Individual, enforceable
against him or her in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar laws
affecting the rights of creditors generally and the availability of equitable
remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(b)                Ownership. The Existing Shares are, and all of the Covered
Shares owned by the Individual from the date hereof through and on the Closing
Date will be, Beneficially Owned by the Individual except to the extent such
Covered Shares are Transferred after the date hereof pursuant to a Permitted
Transfer. The Individual has good and marketable title to the Existing Shares,
free and clear of any Encumbrances other than those imposed by applicable
Securities Laws. As of the date hereof, the Existing Shares constitute all of
the shares of Common Stock Beneficially Owned or owned of record by the
Individual. The Individual has and will have at all times through the Closing
Date sole voting power (including the right to control such vote as contemplated
herein) with respect to all of the Individual’s Existing Shares and with respect
to all of the Covered Shares owned by the Individual at all times through the
Closing Date.

 

(c)                No Violation. The execution and delivery of this Agreement by
the Individual does not, and the performance by the Individual of his or her
obligations under this Agreement will not, (i) conflict with or violate any Law
of any Governmental Authority applicable to the Individual or by which any of
his or her Assets is bound, or (ii) conflict with, result in any breach of or
constitute a Default, or result in the creation of any Encumbrance on the Assets
of the Individual pursuant to, any Contract to which the Individual is a party
or by which the Individual or any of his or her Assets is bound, except for any
of the foregoing as could not reasonably be expected, either individually or in
the aggregate, to materially impair the ability of the Individual to perform his
or her obligations under this Agreement or to consummate the transactions
contemplated hereby on a timely basis.

 

(d)                Consents and Approvals. The execution and delivery of this
Agreement by the Individual does not, and the performance by the Individual of
his or her obligations under this Agreement and the consummation by him or her
of the transactions contemplated hereby will not, require the Individual to
obtain any Consent of any Governmental Authority.

 

(e)                Legal Proceedings. There is no Proceeding pending or, to the
knowledge of the Individual, threatened against or affecting the Individual or
any of his or her Affiliates before or by any Person or Governmental Authority
that could reasonably be expected to impair the ability of the Individual to
perform his or her obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

 

5 

 



(f)                 Reliance by Simmons. The Individual understands and
acknowledges that Simmons is entering into the Merger Agreement in reliance upon
the Individual’s execution and delivery of this Agreement and the
representations and warranties of Individual contained herein.

 

ARTICLE IV
OTHER COVENANTS

 

4.1.             Prohibition on Transfers, Other Actions.

 

(a)                Until the earlier of the receipt of the Reliance Shareholder
Approval or the date on which the Merger Agreement is terminated in accordance
with its terms, the Individual hereby agrees not to (i) Transfer any of the
Covered Shares of which he is the record owner, Beneficial Ownership thereof or
any other interest specifically therein unless such Transfer is a Permitted
Transfer; (ii) enter into any Contract with any Person, or take any other
action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, the Individual’s representations, warranties, covenants and
obligations under this Agreement; or (iii) except as otherwise permitted by this
Agreement or by order of a court of competent jurisdiction, take any action that
could restrict or otherwise affect the Individual’s legal power, authority and
right to vote all of the Covered Shares then Beneficially Owned by him or her,
or otherwise comply with and perform his or her covenants and obligations under
this Agreement. Any Transfer in violation of this provision shall be void.

 

(b)                The Individual understands and agrees that if the Individual
attempts to Transfer, vote or provide any other Person with the authority to
vote any of the Covered Shares other than in compliance with this Agreement,
Reliance shall not, and the Individual hereby unconditionally and irrevocably
instructs Reliance to not (i) permit such Transfer on its books and records,
(ii) issue a new certificate representing any of the Covered Shares, or (iii)
record such vote unless and until the Individual shall have complied with the
terms of this Agreement.

 

4.2.             Stock Dividends, etc. In the event of a stock split, stock
dividend or distribution, or any change in the Reliance Common Stock by reason
of any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of shares or the like, the terms “Existing Shares”
and “Covered Shares” shall be deemed to refer to and include such shares as well
as all such stock dividends and distributions and any securities into which or
for which any or all of such shares may be changed or exchanged or which are
received in such transaction.

 

4.3.             Notice of Acquisitions, etc. The Individual hereby agrees to
notify Reliance as promptly as practicable (and in any event within two Business
Days after receipt) in writing of (i) the number of any additional shares of
Reliance Common Stock or other securities of Reliance of which the Individual
acquires Beneficial Ownership on or after the date hereof and (ii) any proposed
Permitted Transfers of the Covered Shares, Beneficial Ownership thereof or other
interest specifically therein.

 

4.4.             Waiver of Appraisal Rights. To the fullest extent permitted by
applicable Law, the Individual hereby waives any rights of appraisal he or she
may have under applicable Law.

 

4.5.             Further Assurances. From time to time, at the request of
Simmons and Reliance and without further consideration, the Individual shall
execute and deliver such additional documents and take all such further action
as may be reasonably necessary to effect the actions and consummate the
transactions contemplated by this Agreement. Without limiting the foregoing, the
Individual hereby authorizes Reliance to publish and disclose in any
announcement or disclosure related to the Merger Agreement, including the Proxy
Statement, the Individual’s identity and Beneficial Ownership of the Covered
Shares and the nature of the Individual’s obligations under this Agreement.

 

6 

 



ARTICLE V
MISCELLANEOUS

 

5.1.             Termination. This Agreement shall remain in effect until the
earlier to occur of (a) the Closing and (b) the date of termination of the
Merger Agreement in accordance with its terms; provided, that (i) if the Closing
occurs, the provisions of Section 2.3 shall survive until the end of the
Restricted Period, and (ii) the provisions of ARTICLE V shall survive any
termination of this Agreement. Nothing in this Section 5.1 and no termination of
this Agreement shall relieve or otherwise limit any party of liability for
fraud, or willful or intentional breach of this Agreement.

 

5.2.             No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Simmons or Reliance any direct or indirect ownership
or incidence of ownership of or with respect to any Covered Shares. All rights,
ownership and economic benefits of and relating to the Covered Shares, if any,
shall remain vested in and belong to the Individual, and Simmons or Reliance
shall not have any authority to direct the Individual in the voting or
disposition of any of the Covered Shares, except as otherwise provided herein.

 

5.3.             Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the fifth day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following
addresses:

 

(a)                Simmons:

 

Simmons First National Corporation



501 Main Street



Pine Bluff, Arkansas 71601



Facsimile Number: (870) 850-2605



Attention: George A. Makris, Jr., Chairman & CEO



 

with a copy to:

 

Simmons First National Corporation



425 W. Capitol Avenue, Suite 1400



Little Rock, Arkansas 72201



Facsimile Number: (501) 558-3145



Attention: Patrick A. Burrow, EVP & General Counsel



 

and



 

Covington & Burling LLP



One CityCenter



850 Tenth Street, NW



Washington, DC 20001



Facsimile Number: (202) 778-5988



Attention: Frank M. Conner III



Email: rconner@cov.com;



Michael P. Reed



Email: MReed@cov.com



 

7 

 



 

(b)                Reliance:

 

Reliance Bancshares, Inc.



10401 Clayton Road



Frontenac, Missouri 63131



Attention: Thomas H. Brouster, Sr.



Email: thbsr@brouster.com

 

Copy to Counsel:

 

Lewis Rice LLC



600 Washington Avenue, Suite 2500



St. Louis, Missouri 63101



Facsimile Number: 314-612-7613



Attention: Thomas Erb



Email: terb@lewisrice.com



Attention: Leonard Essig



Email: lessig@lewisrice.com

 



(c)                if to the Individual, to those persons indicated on Schedule
1.

 

5.4.             Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party, whether under
any rule of construction or otherwise. No party to this Agreement shall be
considered the draftsman. The parties acknowledge and agree that this Agreement
has been reviewed, negotiated, and accepted by all parties and their attorneys
and, unless otherwise defined herein, the words used shall be construed and
interpreted according to their ordinary meaning so as fairly to accomplish the
purposes and intentions of all parties hereto.

 

5.5.             Counterparts; Delivery by Facsimile or Electronic Transmission.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument. Executed signature pages to this Agreement may be delivered
by facsimile transmission or by e-mail delivery of a “pdf” format data file and
such signature pages will be deemed as sufficient as if actual signature pages
had been delivered. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments or waivers
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or by e-mail delivery of a “.pdf” format data file, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation of a contract and each party hereto forever waives any such defense.

 

8 

 



5.6.             Entire Agreement. This Agreement and, to the extent referenced
herein, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto, embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written and oral, that may have related to the subject matter hereof in any way.

 

5.7.             Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)                The parties agree that this Agreement shall be governed by
and construed in all respects in accordance with the Laws of the State of
Arkansas without regard to the conflict of Laws or choice of Law principles that
might otherwise refer construction or interpretation of this Agreement to the
substantive Law of another jurisdiction.

 

(b)                Each party agrees that it will bring any action or proceeding
in respect of any claim arising out of or related to this Agreement or the
transactions contemplated hereby exclusively in any federal or state court of
competent jurisdiction located in the State of Arkansas (the “Chosen Courts”),
and, solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action or proceeding will be effective if notice is given in
accordance with Section 5.3.

 

(c)                EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.7.

 

5.8.             Amendment; Waiver. To the extent permitted by Law, this
Agreement may be amended by a subsequent writing signed by each of the parties
upon the approval of each of the parties.

 

5.9.             Enforcement of Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement was not performed in accordance with its specific terms or was
otherwise breached and that money damages would be both incalculable and an
insufficient remedy for any breach of this Agreement. It is accordingly agreed
that the parties shall be entitled, without the requirement of posting bond, to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.

 

5.10.          Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 

9 

 



5.11.          Assignment. Except as expressly contemplated hereby, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto (whether by operation of Law or otherwise) without
the prior written consent of the other parties. Any purported assignment in
contravention hereof shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns.

 

5.12.          Third Party Beneficiaries. Nothing in this Agreement expressed or
implied, is intended to confer upon any Person, other than the parties or their
respective successors, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement,. The representations and warranties in this
Agreement are the product of negotiations among the parties hereto and are for
the sole benefit of the parties. Any inaccuracies in such representations and
warranties are subject to waiver by the parties hereto in accordance herewith
without notice or liability to any other Person. In some instances, the
representations and warranties in this Agreement may represent an allocation
among the parties hereto of risks associated with particular matters regardless
of the knowledge of any of the parties hereto. Consequently, Persons other than
the parties may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date
of this Agreement or as of any other date. Notwithstanding any other provision
hereof to the contrary, no consent, approval or agreement of any third party
beneficiary will be required to amend, modify to waive any provision of this
Agreement.

 

5.13.          Individual Capacity. The Individual is signing this Agreement
solely in his capacity as a Beneficial Owner, and nothing herein shall prohibit,
prevent or preclude the Individual from taking or not taking any action in the
Individual’s capacity as an officer or director of Reliance to the extent
permitted by the Merger Agreement.

 

[Remainder of this page intentionally left blank]

 

 

 

 

 

 

 



10 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

SIMMONS FIRST NATIONAL CORPORATION

 

 



By: __________________________



Name:



Title:

 

 

RELIANCE BANCSHARES, INC.

 



 

By: __________________________



Name:



Title:

 

 

INDIVIDUAL

 





______________________________



Name:

 

 

 

 

 



[Signature Page to Support Agreement]





 

 



Schedule 1

 

INFORMATION

 

 

 

Name   Existing Shares       ______________________________  

_______________________________



 

 



 



Address for notice:



 

Name:           Street:                 City, State:           ZIP Code:        
  Telephone:           Fax:           Email:    



 

 

 

 

 

 



 

Schedule 2



 

[Individual to list current activities that may be excluded from the
non-compete]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

